UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-04767 EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 576-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: KATHY KRESCH INGBER, ESQ. K&L Gates, LLP 1601 K. Street, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2012 to June 30, 2013 Item 1. Proxy Voting Record. Eagle Growth & Income Fund Name (Eagle Fund Name) Cusip Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Growth & Income Fund '191216100 KO Coca Cola Co 7/10/2012 AMEND ART OF INC: INCREASE COMMON STOCK & EFFECT SPLIT Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 DISAPPLY PREEMPTION RIGHTS Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 RECEIVE REPORTS OF DIRECTORS & AUDITORS Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 APPOINTMENT & RENUMERATION OF AUDITORS Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 PURCHASE OF SHARES BY COMPANY Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ADOPT RENUMERATION POLICY FOR BOARD OF MANAGEMENT Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 AMEND ARTICLES OF ASSOCIATION Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 DECLARE FINAL DIVIDEND Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ALLOTMENT OF SHARES Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ALLOW 14 CLEAR DAYS' NOTICE OFGENERAL MEETINGS Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '636274300 NGG National Grid PLC ADR (UK) 7/30/2012 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 9/14/2012 APPROVE DISTRIBUTION: SPECIAL DIVIDEND Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 9/14/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 9/14/2012 AMEND INCENTIVE STOCK PLAN Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 9/14/2012 APPROVE DISTRIBUTION: SPECIAL DIVIDEND Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 9/14/2012 APPROVE FINAL DIVIDEND Management For With Eagle Growth & Income Fund '370334104 GIS General Mills Inc. 9/24/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '370334104 GIS General Mills Inc. 9/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '370334104 GIS General Mills Inc. 9/24/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 PROP: RETURN TO SIMPLE MAJORITY VOTING FOR DIRECTORS Shareholder Against With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund '742718109 PG Procter & Gamble 10/9/2012 PROP: PROMOTE PACKAGE REDUCTION & RECYCLING SYSTEMS Shareholder Against With Eagle Growth & Income Fund '871829107 SYY Sysco Corp 11/14/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '871829107 SYY Sysco Corp 11/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '871829107 SYY Sysco Corp 11/14/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '291011104 EMR Emerson Electric Company 2/5/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '291011104 EMR Emerson Electric Company 2/5/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '291011104 EMR Emerson Electric Company 2/5/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '291011104 EMR Emerson Electric Company 2/5/2013 PROP:PREPARE A SUSTAINABILITY REPORT Shareholder Against With Eagle Growth & Income Fund '291011104 EMR Emerson Electric Company 2/5/2013 AMEND CERT OF INC: DECLASSIFY THE BOARD Management For With Eagle Growth & Income Fund '038222105 AMAT Applied Materials Inc 3/5/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '038222105 AMAT Applied Materials Inc 3/5/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '038222105 AMAT Applied Materials Inc 3/5/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 AUTHORIZE BOARD TO REDUCE SHARE CAPITAL Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 ELECTION OF 1 STATUTORY AUDITOR Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 APPROVE ANNUAL FINANCIAL STATEMENTS & REPORTS Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 APPROVE CREATION OF DISTRIBUTABLE RESERVES (DIVIDENDS) Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 APPROVE ALLOCATION OF NET INCOME Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 DISCHARGE MEMBERS OF BOARD & PRESIDENT FROM LIABILITY Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 APPOINT SPECIAL AUDITORS FOR ONEYEAR Management For With Eagle Growth & Income Fund 'H89128104 TYC Tyco International (Switzerland) 3/6/2013 AMEND ARTICLES OF ASSOCIATION Management For With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 PROP:ALL EMPLOYEES REC SAME PEN PLAN & SAME RATE CALCULATIONS Shareholder Against With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 PROP: ANNL FUNDNG OF ACCRUED EXCESS PENSION LIABILITIES Shareholder Against With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 PROP:PROVIDE MORE PERMANENT DIALOGUE WITH SHAREHOLDERS Shareholder Against With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 PROP:BOARD TO CREATE AN EXEC CEILING RATIO FOR COMPENSATION Shareholder Against With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 PROP:BOARD TO ADOPT POLICY TO ADDRESS GENDER DISPARITY Shareholder Against With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '063671101 BMO Bank Montreal Que (Canada) 4/10/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 PROP: NO ACCELRTD VESTING ON EQ AWRDS TO EXECS Shareholder Against With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '438516106 HON Honeywell International Inc 4/22/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '693475105 PNC PNC Financial Services Group 4/23/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '693475105 PNC PNC Financial Services Group 4/23/2013 PROP: REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Against With Eagle Growth & Income Fund '693475105 PNC PNC Financial Services Group 4/23/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '693475105 PNC PNC Financial Services Group 4/23/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 AMEND LONG-TERM INCENTIVE COMPENSATION PLAN Management For With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 PROP:REPORT ON INTERNAL CONTROLS FOR MORTGAGE OPERATIONS Shareholder Against With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '949746101 WFC Wells Fargo Co 4/23/2013 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund '191216100 KO Coca Cola Co 4/24/2013 AMEND BY LAWS: REQUEST FORSPECIAL MEETING Management For With Eagle Growth & Income Fund '191216100 KO Coca Cola Co 4/24/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '191216100 KO Coca Cola Co 4/24/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '191216100 KO Coca Cola Co 4/24/2013 PROP: COMPANY COMMITT TO HUMANRIGHTS STANDARDS AS NOTED Shareholder Against With Eagle Growth & Income Fund '191216100 KO Coca Cola Co 4/24/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 PROP: INDEPENDENT DIR AS CHAIR & NOT CONCURRENTLY CEO Shareholder Against With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 PROP:REPORT IMPACT GENETICALLYENGINEERED PRODUCTS Shareholder Against With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '263534109 DD E I Dupont & Co 4/24/2013 PROP: CREATE INDEPENDENT DIRECTORS COMMITTEE Shareholder Against With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder Against With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '478160104 JNJ Johnson & Johnson 4/25/2013 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund '717081103 PFE Pfizer Inc 4/25/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '717081103 PFE Pfizer Inc 4/25/2013 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder Against With Eagle Growth & Income Fund '717081103 PFE Pfizer Inc 4/25/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '717081103 PFE Pfizer Inc 4/25/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '717081103 PFE Pfizer Inc 4/25/2013 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 APPRVL OF STOCK PURCHASE PLAN & DEFERRAL PLAN Management For With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 PROP: RIGHT TO VOTE ON PREFERRED STOCK PLACEMENT Shareholder For Against Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 PROP: SHRHLDR APPRVL OF SEVERANCE IF OVER 2.99 BASE SALRY Shareholder Against With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '00206R102 T AT&T Incorporated 4/26/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '913017109 UTX United Technologies Corp 4/29/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '913017109 UTX United Technologies Corp 4/29/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '913017109 UTX United Technologies Corp 4/29/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '253868103 DLR Digital Realty Tr Inc Reit 5/1/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 DISAPPLY PREEMPTION RIGHTS Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 EXEMPT NAME OF SENIOR STATUTORY AUDITOR FROM STATEMENT Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 ALLOW DONATIONS TO EU POLITICAL ORGAIZATIONS Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 PURCHASE OF SHARES BY COMPANY Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REDUCED NOTICE OF GENERAL MTG Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 DIRECTORS REPORTS & ACCOUNTS Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 ALLOTMENT OF SHARES Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund '37733W105 GSK Glaxo Wellcome British ADR 5/1/2013 REMUNERATION OF AUDITORS Management For With Eagle Growth & Income Fund '713448108 PEP Pepsico Inc 5/1/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '713448108 PEP Pepsico Inc 5/1/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '713448108 PEP Pepsico Inc 5/1/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '024835100 ACC American Campus Cmntys Inc. REIT 5/2/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '024835100 ACC American Campus Cmntys Inc. REIT 5/2/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '024835100 ACC American Campus Cmntys Inc. REIT 5/2/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '74340W103 PLD Prologis Inc Reit 5/2/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '74340W103 PLD Prologis Inc Reit 5/2/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '74340W103 PLD Prologis Inc Reit 5/2/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '790849103 STJ St. Jude Medical Inc. 5/2/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '790849103 STJ St. Jude Medical Inc. 5/2/2013 AMEND CERT OF INC: DECLASSIFY THE BOARD Management For With Eagle Growth & Income Fund '790849103 STJ St. Jude Medical Inc. 5/2/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '790849103 STJ St. Jude Medical Inc. 5/2/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '674599105 OXY Occidental Petroleum Corp 5/3/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '674599105 OXY Occidental Petroleum Corp 5/3/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '674599105 OXY Occidental Petroleum Corp 5/3/2013 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund '674599105 OXY Occidental Petroleum Corp 5/3/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '758766109 RGC Regal Entertainment Group 5/8/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '758766109 RGC Regal Entertainment Group 5/8/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '758766109 RGC Regal Entertainment Group 5/8/2013 REAPPROVE TO EXEC INCENT GOAL ACHIEVEMENT PLAN - IRS Management For With Eagle Growth & Income Fund '758766109 RGC Regal Entertainment Group 5/8/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '655844108 NSC Norfolk Southern Corp 5/9/2013 AMEND BY LAWS: REQUEST FORSPECIAL MEETING Management For With Eagle Growth & Income Fund '655844108 NSC Norfolk Southern Corp 5/9/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '655844108 NSC Norfolk Southern Corp 5/9/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '655844108 NSC Norfolk Southern Corp 5/9/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '577081102 MAT Mattel Inc 5/10/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '577081102 MAT Mattel Inc 5/10/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '577081102 MAT Mattel Inc 5/10/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '577081102 MAT Mattel Inc 5/10/2013 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 PROP: AMEND EEO POL TO PROHIBIT GENDER EXPRESSION DISCRIMINATION Shareholder Against With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 PROP: REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Against With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 PROP:REPORT ON PUBLIC POLICY ADVOCACY ACTIVITIES-LOBBYING Shareholder Against With Eagle Growth & Income Fund '20825C104 COP ConocoPhillips 5/14/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '828806109 SPG Simon Property Group Inc 5/14/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '828806109 SPG Simon Property Group Inc 5/14/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '828806109 SPG Simon Property Group Inc 5/14/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '88579Y101 MMM 3M Company 5/14/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '88579Y101 MMM 3M Company 5/14/2013 PROP: NO POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund '88579Y101 MMM 3M Company 5/14/2013 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund '88579Y101 MMM 3M Company 5/14/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '88579Y101 MMM 3M Company 5/14/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 PROP: HUMAN RIGHTS POLICY Shareholder Against With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 PROP: SEPARATE OFFICES OF CEO & CHAIRMAN Shareholder Against With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 PROP: REPORT ON LOBBYING EXPENDITURES Shareholder Against With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 AMEND CERT OF INC: AUTHORIZE BY WRITTEN CONSENT SHREHLDER ACTION Management For With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 PROP: EXEC RETAIN A % OF SHARES UNTIL RETIREMENT Shareholder Against With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 APPROVE EXECUTIVE PERFORMANCE PLAN Management For With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '46625H100 JPM J P Morgan Chase & Company 5/21/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 PROP: IMPLEMENT CONFIDENTIAL VOTING PROCEDURES Shareholder Against With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 PROPADOPT BONUS DEFERRAL POLFOR SENIOR EXECUTIVES Management Against With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 PROP: EXEC RETAIN A % OF SHARES UNTIL RETIREMENT Shareholder Against With Eagle Growth & Income Fund '156700106 CTL Centurylink Inc. 5/22/2013 PROP: AMEND BYLAWS TO PERMITSTOCKHOLDER PROXY ACCESS Shareholder Against With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 PROP: ISSUE REPORT ON EQUAL OPPORTUNITY Shareholder Against With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 PROP: REPORT EVALUATING RISKS LIKED TO WATER USE & IMPACTS Shareholder Against With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 APPROVE LONG TERM PERFORMANCE INCENTIVE COMP TERMS Management For With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 APPROVE OMNIBUS STOCK INCENTIVE PLAN Management For With Eagle Growth & Income Fund '437076102 HD Home Depot Inc 5/23/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 PROP:REPORT ON EXEC COMP VS.LOWEST PAID WORKER Shareholder Against With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 PROP:REPORT ON LINK BETWEEN FASTFOOD & CHILDHOOD HEALTH ISSUES Shareholder Against With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 PROP:RPT ON ENVIRON & HUMAN RTS IMPACTS OF PROJECTS Shareholder Against With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 RATIFY AUDITORS Management For With Eagle Growth & Income Fund '580135101 MCD McDonalds Corp 5/23/2013 PROP: EXEC RETAIN A % OF SHARES UNTIL RETIREMENT Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: REPORT ON NATURAL GAS PROD& ENV IMPACT OF FRACTURING Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: NO POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: GUIDELINES FOR COUNTRY SELECTION Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP:NOMINATE 1 DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: REPORT ON LOBBYING EXPENDITURES Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 AMEND LONG TERM INCENTIVE PLAN Management For With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 AHM PROP: REQUIRE ONLY 10% OF HOLDERS TO CALL SPECIAL MTG Management Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: BRD TO REPORT ON FINANCIALRISKS OF CLIMATE CHANGE Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP:REPORT ON COST FOR RESEARCHON OFFSHORE DRILL SPILL Shareholder Against With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund '166764100 CVX Chevron Corp. 5/29/2013 PROP: PROVIDE FOR CUMULATIVE VOTING Shareholder For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Growth & Income Fund By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date: August 29, 2013
